Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT, dated as of June 16, 2008 by and between Susser Holdings Corporation,
a Delaware corporation and its subsidiaries and affiliates including Stripes
Holdings LLC (hereinafter collectively referred to as the “Company”), and Steven
C. DeSutter (“Executive”).

WHEREAS, the Company desires to employ Executive so it will have the benefit of
his ability, experience and services, and the Executive is willing to enter into
an agreement upon the terms and conditions set forth below;

NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth below the parties hereby agree as follows:

1. Employment. Effective as of June 18, 2008 (the “Effective Date”), the Company
agrees to employ Executive as Executive Vice President of the Company. In
addition Executive shall serve as President and Chief Executive Officer of
Stripes LLC (“Stripes”), and Executive hereby accepts such employment on the
terms and conditions hereinafter set forth. Subject to Sections 6 and 8,
Executive’s employment with the Company is “at will” and the Company may
terminate Executive’s employment, with or without Cause and Executive may
terminate his employment for any reason after providing any required notice.

2. Duties. Executive shall have such duties as assigned by Sam L. Susser (the
“CEO” of the Company). Executive shall devote his full working time, attention
and energies (other than absences due to illness or vacation) to the business
and affairs of the Company and its subsidiaries. Notwithstanding the above,
Executive shall be permitted, to the extent such activities do not interfere
with the performance by Executive of his duties and responsibilities hereunder
to (i) manage Executive’s personal, financial and legal affairs and (ii) to
serve on corporate, civic or charitable boards or committees (it being expressly
agreed that Executive may continue to serve on the board and/or committees set
forth on Exhibit A).

3. Term. The term of employment of the Executive under this Agreement (the
“Term”) shall commence on the Effective Date and shall continue in full force
and effect through June 18, 2013; provided, however, that unless the CEO of the
Company or the Executive provides the other with written notice of termination
of this Agreement at least thirty (30) days’ prior to any date on which this
Agreement would otherwise expire, the term of employment hereunder shall be
automatically extended for one (1) year from each such date.

4. Place of Performance. The principal place of employment of Executive shall be
in Corpus Christi, Texas or such other location as the Company may relocate its
corporate headquarters and its executive officers. Any required relocation will
be at the expense of Company pursuant to a relocation package offered to its
executive officers.



--------------------------------------------------------------------------------

5. Compensation and Related Matters.

(a) Base Salary. For performance of services under this Agreement, Executive
shall receive a base salary of $450,000 per year (“Base Salary”). Executive’s
Base Salary shall be paid in approximately equal installments in accordance with
the Company’s customary payroll practices. The Compensation Committee of the
Board of Directors of the Company (“Committee”) shall review Executive’s Base
Salary no less frequently than annually and consistent with the compensation
practices and guidelines of the Company and may increase (but not decrease) such
salary during the Term of this Agreement. If Executive’s Base Salary is
increased, such increased Base Salary shall then constitute the Base Salary for
all purposes of this Agreement.

(b) Annual Bonus. In addition to Base Salary, Executive will be eligible to
receive an annual bonus with a target amount of 50% of Base Salary upon the
achievement of annually established performance targets. Such performance
targets shall be established by the Committee in consultation with the CEO of
the Company. For fiscal year 2008, the bonus shall be pro-rated for the number
of days of actual employment. For 2008, one-third of the bonus amount shall be
based on EBITDAR performance of Stripes and two-thirds based on the EBITDAR
performance of the Company. The bonuses described in this section shall be paid
as soon as practicable following completion of the audit of the fiscal year to
which they relate, but in no event later than the 15th day of the third month of
the following fiscal year.

(c) Expenses. The Company shall promptly, but no later than 21 business days
after the receipt of reasonably itemized statements, reimburse Executive for all
reasonable business expenses upon the presentation of such statements of such
expenses in accordance with the Company’s policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company.

(d) Benefit Plans and Perquisites. Executive (and his spouse and dependents to
the extent provided therein) shall be entitled to participate in and be covered
under all employee benefit plans or programs maintained by the Company from time
to time for the benefit of its senior executives including, without limitation,
401(k), deferred compensation, vacation, all medical, hospitalization, dental,
disability, life insurance, accidental death and dismemberment and travel
accident insurance plans and programs.

(e) Long-Term Compensation.

(i) Stock Options. On the Effective Date (or as soon as practicable thereafter),
Executive shall be granted pursuant to the terms of the Susser Holdings
Corporation 2006 Equity Plan (the “Plan”) an option to purchase 250,000 shares
of the Company’s common stock with an exercise price equal to the Fair Market
Value (as defined under the Plan) on the date of grant (the “Option”). One third
of the Option shall vest on each of the third through fifth anniversaries of the
date of grant and shall have such other terms as are customarily provided to
similarly situated employees.

 

2



--------------------------------------------------------------------------------

(ii) Restricted Stock. As soon as practicable following the Effective Date,
Executive shall be granted under the Plan 10,000 shares of Restricted Stock (as
defined in the Plan). One third of the Option shall vest on each of the third
through fifth anniversaries of the date of grant and shall have such other terms
as are customarily provided to similarly situated employees.

(f) Signing Bonus. Executive shall be entitled to a signing bonus (the "Signing
Bonus") in the amount of $100,000. The Signing Bonus shall be fully earned upon
the Effective Date and shall be paid to Executive by the Company thirty
(30) days following the Effective Date.

(g) Relocation. The Company shall reimburse Executive for the reasonable and
customary expenses associated with Executive’s relocation to Corpus Christi,
Texas. Such reimbursed expenses shall include relocation of household and
personal items (including the transport of additional vehicles) and temporary
storage of such items for up to 12 months. In addition, the Company shall
reimburse executive for temporary housing (at a hotel or apartment) for up to 90
days and reasonable direct out of pocket transaction expenses associated with
the sale or purchase of one residence (such as broker’s commission, title
insurance etc.).

(h) Vacation. Executive shall be entitled to 20 business days of paid vacation
per year in accordance with the Company’s regular vacation policy.

6. Termination. Executive’s employment hereunder will terminate upon the
following events:

(a) Death. Executive’s employment hereunder shall terminate upon his death.

(b) Disability. Executive’s employment may be terminated by the Company if, as a
result of Executive’s incapacity due to physical or mental illness, Executive is
unable to perform his duties for six (6) consecutives months and within thirty
(30) days after a Notice of Termination is given to Executive, Executive has not
returned to work.

(c) Cause. The Company shall have the right to terminate Executive’s employment
for Cause. Cause shall mean:

(i) Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony, or Executive’s commission of an act of fraud or embezzlement against the
Company or any of its subsidiaries or affiliates;

 

3



--------------------------------------------------------------------------------

(ii) Executive’s willful and material breach of the Agreement by Executive which
is economically harmful to the Company or any of its subsidiaries;

(iii) Executive’s willful misconduct that is economically injurious to the
Company or any of its subsidiaries; or

(iv) Executive’s willful failure to follow the reasonable and lawful directives
of the Board of Directors of the Company; or

(v) Executive’s material failure or neglect to carry out his job functions
(other than by reason of a physical or mental impairment), that continues after
the Executive has been provided with specific notice of such failure or neglect,
and a reasonable opportunity to correct the same.

For purposes of this Section 6(c), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or its
subsidiaries. No termination for Cause shall be effective unless such
determination is made by a majority of the Board of Directors of the Company, at
a meeting of the Board of Directors of the Company held for such purpose, where
Executive and his counsel had an opportunity on at least fifteen (15) days’
notice to be heard before the Board of Directors of the Company.

(d) Good Reason. Executive may terminate his employment for “Good Reason” within
thirty (30) days after Executive has actual knowledge of the occurrence without
the written consent of Executive, of one of the following events:

(i) a material reduction by the Company in Executive’s Base Salary or target
bonus percentage;

(ii) the Company’s (or any affiliate’s) failure to provide any material employee
benefits due to be provided to Executive;

(iii) any material breach of this Agreement by the Company, as applicable;

 

4



--------------------------------------------------------------------------------

(iv) the failure of the Company to appoint Executive as a successor CEO to Sam
L. Susser within 120 days following Mr. Susser’s termination or resignation as
CEO for any reason;

(v) within 120 days following a Change in Control (as defined below) Executive
does not continue to act as, and is not otherwise appointed, the President and
Chief Executive Officer of the consolidated retail business operations of the
post Change in Control company.

The Executive shall provide the Company with notice of any event or occurrence
which he believes constitutes Good Reason. For purposes of the definition of
Good Reason, an isolated, insubstantial and inadvertent action taken in good
faith, or an act or omission which is remedied by the Company within thirty
(30) days after receipt of notice thereof given by Executive shall not
constitute Good Reason. Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any event or condition
constituting Good Reason.

For purposes of this Agreement, Change of Control shall mean the occurrence of
one of the following events:

(1) Any Person or “group” (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended) of Persons (other than one or more of Sam L.
Susser or Wellspring Capital Management LLC or any of their respective
controlled affiliates (each, a “Permitted Holder”)) becomes the Beneficial
Owner, directly or indirectly, of more than fifty percent (50%) of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of its directors (the “Outstanding Company
Voting Securities”) including by way of merger, consolidation or otherwise;
provided, however, that for purposes of this definition, the following
acquisitions shall not constitute a Change of Control: (A) any acquisition of
voting securities of the Company directly from the Company, including without
limitation, a public offering of securities or (B) any acquisition by the
Company or any of its Subsidiaries of Outstanding Company Voting Securities,
including an acquisition by any employee benefit plan or related trust sponsored
or maintained by the Company or any of its Subsidiaries;

(2) During any period of two consecutive years, individuals who constitute the
Board as of the beginning of such period (the “Incumbent Directors”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the beginning of such
period whose election to the Board, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the Incumbent
Directors (including directors whose election or nomination was previously so
approved), shall be considered as though such individual were a member of the
Board as of the beginning of such two-year period; or

(3) Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), unless,

 

5



--------------------------------------------------------------------------------

following such Business Combination: (A) any Permitted Holder and/or individuals
and entities who were the Beneficial Owners of Outstanding Company Voting
Securities immediately prior to such Business Combination are the Beneficial
Owners, directly or indirectly, of more than fifty percent (50%) of the combined
voting power of the outstanding voting securities entitled to vote generally in
the election of directors (or election of members of a comparable governing
body) of the entity resulting from the Business Combination (including, without
limitation, an entity which as a result of such transaction owns all or
substantially all of the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries) (the “Successor
Entity”) in substantially the same proportions as their ownership immediately
prior to such Business Combination of the Outstanding Company Voting Securities;
(B) no Person (excluding any Successor Entity or any employee benefit plan or
related trust of the Company, such Successor Entity, or any of their
Subsidiaries) is the Beneficial Owner, directly or indirectly, of more than
fifty percent (50%) of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or
comparable governing body) of the Successor Entity, except to the extent that
such ownership existed prior to the Business Combination; and (C) at least a
majority of the members of the board of directors (or comparable governing body)
of the Successor Entity were Incumbent Directors (including persons deemed to be
Incumbent Directors) at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination.

(e) Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause by providing Executive with a Notice of
Termination at least ten (10) days prior to such termination.

(f) Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least thirty (30) days prior to such termination.

7. Termination Procedure.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than termination by reason of death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 14. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination, and (iii) if Executive’s employment is terminated
for any other reason, the date on which a Notice of Termination is given or any
later date (within thirty (30) days after the giving of such notice) set forth
in such Notice of Termination.

 

6



--------------------------------------------------------------------------------

8. Compensation Upon Termination. In the event Executive’s employment terminates
due to death or disability or terminates during the Term for reasons other than
death or disability, the Company shall provide Executive with the payments and
benefits set forth below. Executive acknowledges and agrees that the payments
set forth in this Section 8 constitute liquidated damages for termination of his
employment during the Term.

(a) Termination upon Executive’s death. If the Executive’s employment terminates
during the Term due to the Executive’s death, then:

(i) The Company shall pay Executive’s beneficiary, in a lump sum as soon as
practicable following the Date of Termination, (A) Executive’s accrued but
unpaid Base Salary through the Date of Termination, (B) Executive’s accrued
vacation pay through the Date of Termination and (C) a pro-rata portion of
Executive’s target bonus for the year in which the termination of employment
occurs;

(ii) the Company shall provide Executive’s spouse and dependents with continued
health benefits under the Company benefit plans, as applicable, for a period of
one (1) year following the Date of Termination; and

(iii) notwithstanding any provision in any equity incentive plan or equity award
agreement to the contrary, all restricted stock and stock options described in
Section 5(e) and held by Executive immediately prior to the Date of Termination
shall vest.

(b) Termination upon Executive’s disability. If Executive’s employment is
terminated by reason of disability, then:

(i) The Company shall pay Executive, in a lump sum as soon as practicable
following the Date of Termination, (A) his accrued but unpaid Base Salary
through the Date of Termination, (B) accrued vacation pay through the Date of
Termination and (C) a pro-rata portion of his target bonus for the year in which
the termination of employment occurs; and

(ii) notwithstanding any provision in any equity incentive plan or equity award
agreement to the contrary, all restricted stock and stock options described in
Section 5(e) and held by Executive immediately prior to the Date of Termination
shall vest.

(c) Termination By Company without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason and subject to Executive’s execution and effectiveness
of a General Release of Claims in the form attached hereto as Exhibit B (the
“Release”) and his compliance with Section 10, then:

(i) Notwithstanding any provision in any equity incentive plan or equity award
agreement to the contrary, all restricted stock described in Section 5(e) and
held by Executive immediately prior to the Date of Termination shall vest. In
addition, if the Fair Market Value (“FMV”) (as defined in the Plan) of the
Restricted Stock as of the Date of Termination is less than the Base Salary,
then the Executive shall receive a cash lump sum payment equal to the difference
between the Base Salary and the FMV of the Restricted Stock on the Date of
Termination, provided, however, that the lump sum cash payment shall be at least
$300,000 if Executive’s employment is terminated within 12 months of the
Effective Date and at least $150,000 during the balance of the Term. The cash
payment if any, shall be paid as soon as practicable following the Date of
Termination, but in no event later than 30 days thereafter;

 

7



--------------------------------------------------------------------------------

(ii) Executive, his spouse and his dependents shall be eligible for continued
health insurance benefits for a period of twenty-four (24) months following the
Date of Termination; provided that such continuation of health insurance
benefits shall be in addition to and not concurrent with any health continuation
rights required by Section 4980B of the Code;

(iii) The Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and

(iv) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company, excluding, however, any
benefits under any severance plan maintained by the Company.

(d) Termination By Company For Cause or By Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
other than for Good Reason then:

(i) The Company shall pay Executive his accrued but unpaid Base Salary and to
the extent permitted by the Company’s vacation policy, his accrued vacation pay
through the Date of Termination, as soon as practicable following the Date of
Termination;

(ii) The Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and

 

8



--------------------------------------------------------------------------------

(iii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company.

9. Mitigation. Executive shall not be required to mitigate amounts payable under
this Agreement by seeking other employment or otherwise, and there shall be no
offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein. Additionally,
amounts owed to Executive under this Agreement shall not be offset by any claims
the Company may have against the Executive

10. Restrictive Covenants. Executive hereby acknowledges that the position
contemplated by this Agreement will necessitate the receipt and/or development
and implementation by Executive of valuable and proprietary Company information
and trade secrets, the inappropriate disclosure or misappropriation of which
would cause the Company serious competitive harm. Accordingly, Executive hereby
agrees as follows:

(a) Non-Competition. In consideration of his employment hereunder and in view of
the confidential position to be held by Executive hereunder, he will not, except
as a passive investor owning less than a 2% interest in a publicly held company,
at any time during the Restricted Period, acting alone or in conjunction with
others, directly or indirectly engage in, or own or control any interest in, or
act as a director, officer or employee of, or consultant to, or otherwise be
employed by any business engaged in the operation of convenience stores,
wholesale fuel distribution or any other business conducted by the Company or
any of its subsidiaries or affiliates in any county in which the Company
operates as of the date of Executive’s termination of employment. This
non-competition provision excludes (i) the passive ownership by Executive of
real estate properties that may be leased to convenience store operators and
ownership in the Company after termination, and (ii) employment by or consultant
to a national quick serve restaurant company after termination. For purposes
hereof, the “Restricted Period” means the period from the Effective Date through
the second anniversary of the Executive’s termination of employment with the
Company for any reason.

(b) Non-Solicitation. Without the consent in writing of the Board of Directors
of the Company, Executive will not, at any time during the Restricted Period,
acting alone or in conjunction with others, directly or indirectly induce, or
attempt to influence, any employee of the Company or any of its affiliates to
terminate employment.

(c) Non-Disclosure; Ownership of Work. Executive shall not, at any time during
the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or

 

9



--------------------------------------------------------------------------------

relating to the Company and its affiliates and customers so long as such
information has not otherwise been disclosed or is not otherwise in the public
domain, except as required by law or with the Company’s consent. In addition,
upon termination of employment for any reason, Executive will return to the
Company or its affiliates all documents and other media containing information
belonging or relating to the Company or its affiliates. Executive will promptly
disclose in writing to the Company all inventions, discoveries, developments,
improvements and innovations (collectively referred to as "Inventions") that
Executive has conceived or made during the Term; provided, however, that in this
context “Inventions” are limited to those which (i) relate in any manner to the
existing or contemplated business or research activities of the Company and its
affiliates; (ii) are suggested by or result from Executive’s work at the
Company; or (iii) result from the use of the time, materials or facilities of
the Company and its affiliates. All Inventions will be the Company’s property
rather than Executive’s. Should the Company request it, Executive agrees to sign
any document that the Company may reasonably require to establish ownership in
any Invention.

(d) Blue Pencil. The parties hereby acknowledge that the restrictions in this
Section 10 have been specifically negotiated and agreed to by the parties hereto
and are limited only to those restrictions necessary to protect the Company and
its subsidiaries from unfair competition. The parties hereby agree that if the
scope or enforceability of any provision, paragraph or subparagraph of this
Section 10 is in any way disputed at any time, and should a court find that such
restrictions are overly broad, the court may modify and enforce the covenant to
the extent that it believes to be reasonable under the circumstances. Each
provision, paragraph and subparagraph of this Section 10 is separable from every
other provision, paragraph, and subparagraph and constitutes a separate and
distinct covenant.

(e) Remedies. Executive hereby expressly acknowledges that any breach or
threatened breach by Executive of any of the terms set forth in Section 10 of
this Agreement may result in significant and continuing injury to the Company,
the monetary value of which would be impossible to establish. Therefore,
Executive agrees that the Company shall be entitled to apply for injunctive
relief in a court of appropriate jurisdiction.

(f) Survival. The provisions of this Section 10 shall survive expiration of the
Term.

 

10



--------------------------------------------------------------------------------

11. Indemnification. Executive shall be entitled to such indemnification under
the terms of the Company’s charter documents and such other liability insurance
as the Company may purchase for its Board of Directors members and senior
officers from time to time. The Company shall be required to maintain directors
and officers’ liability insurance as long as the Executive continues to be
employed by the Company or a member of the Board of Directors of the Company and
for a period of six (6) years thereafter.

12. Arbitration; Expenses; Legal Fees.

(a) Except as provided for in Section 10 of this Agreement, if any contest or
dispute arises between the parties with respect to this Agreement, such contest
or dispute shall be submitted to binding arbitration for resolution in Dallas,
Texas in accordance with the rules and procedures of the Employment Dispute
Resolution Rules of the American Arbitration Association then in effect. The
decision of the arbitrator shall be final and binding on both parties, and any
court of competent jurisdiction may enter judgment upon the award.

(b) If the Arbitrator determines that the Executive is the prevailing party with
respect to a majority of his material claims to enforce the terms of this
Agreement (after exhaustion of all available judicial remedies), then the
Company shall reimburse the Executive for his reasonable legal or other fees and
expenses incurred in such arbitration subject to and within ten days after his
request for reimbursement accompanied by evidence that the fees and expenses
were incurred.

13. Successors; Binding Agreement.

(a) Company’s Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, reorganization or otherwise) to
the business or assets of the Company, to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place; provided that no such
express agreement should be required to the extent such obligation continues
with the Company or its successor by operation of law.

(b) As used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets (by merger, purchase or
otherwise) or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

(c) Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon Executive’s death, this Agreement and all
rights of Executive hereunder shall inure to the benefit of and be enforceable
by Executive’s beneficiary or beneficiaries, personal or legal representatives,
or estate, to the extent any

 

11



--------------------------------------------------------------------------------

such person succeeds to Executive’s interests under this Agreement. Executive
shall be entitled to select and change a beneficiary or beneficiaries to receive
any benefit or compensation payable hereunder following Executive’s death by
giving the Company written notice thereof. In the event of Executive’s death or
a judicial determination of his incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to his beneficiary(ies),
estate or other legal representative(s). If Executive should die following his
Date of Termination while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts unless otherwise provided herein
shall be paid in accordance with the terms of this Agreement to such person or
persons so appointed in writing by Executive, or otherwise to his legal
representatives or estate.

14. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to Executive:

Mr. Steven C. DeSutter

P.O. Box 9036

Corpus Christi, Texas 78469

If to the Company:

Susser Holdings Corporation

Attn: CEO

P.O. Box 9036

Corpus Christi, Texas 78469

Telecopy No.: (361) 880-8149

With a copy to:

Andrew Gaines, Esq.

Weil Gotshal & Manges, LLP

767 Fifth Avenue

New York, N.Y. 10153

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15. Miscellaneous. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing

 

12



--------------------------------------------------------------------------------

signed by Executive and by a duly authorized officer of the Company, and such
waiver is set forth in writing and signed by the party to be charged. No waiver
by either party hereto at any time of any breach by the other party hereto of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder of
this Agreement shall survive Executive’s termination of employment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas without regard to its conflicts of law principles.

16. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18. Entire Agreement. Except as otherwise provided herein and as further set
forth in the grant agreement of any equity awards, this Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of such subject matter.

19. Noncontravention. The Company represents that the Company is not prevented
from entering into, or performing this Agreement by the terms of any law, order,
rule or regulation, its by-laws or declaration of trust, or any agreement to
which it is a party, other than which would not have a material adverse effect
on the Company’s ability to enter into or perform this Agreement.

20. Section Headings. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.

21. Section 409A Compliance. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof (“409A Guidance”). Notwithstanding any provision of the Agreement to
the contrary, (i) if, at the time of Executive’s termination of employment with
the Company, Executive is a “specified employee” as defined in 409A Guidance and
the deferral of the

 

13



--------------------------------------------------------------------------------

commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under 409A Guidance, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A) and (ii) if any other payments of money or other benefits
due to Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A, the Company may (a) adopt such amendments to
the Agreement, including amendments with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Agreement and/or (b) take such other actions as the
Company determines necessary or appropriate to comply with the requirements of
409A Guidance. The Company shall consult with Executive in good faith regarding
the implementation of this Section 21; provided that none of the Company, any of
its affiliates, or any of its employees or representatives shall have any
liability to Executive with respect thereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

SUSSER HOLDINGS CORPORATION     EXECUTIVE By:  

/s/ Sam L. Susser

   

/s/ Steven C. DeSutter

Name:   Sam L. Susser     Steven C. DeSutter   President and Chief Executive
Officer    

 

14



--------------------------------------------------------------------------------

EXHIBIT A

List of current Boards and Committees

1. Executive may serve on the Board of Directors of a public or private Company
selected by the Executive.

2. Executive may serve on the Board of Directors of his church/congregation and
may serve on the Boards of Directors of up to 3 civic or charitable
organizations based in the Headquarters location of the Company.

 

15



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE OF CLAIMS

A general release is required as a condition for receiving the severance
benefits described in Section 8(c) of the Employment Agreement dated
[                ], 2006, (the “Employment Agreement”), Thus, by executing this
“General Release” (“General Release”), you have advised us that you hold no
claims against Susser Holdings Corporation (“Company”), or its subsidiaries or
any of their predecessors, successors or assigns, affiliates, shareholders or
members and their respective officers, directors, agents and employees
(collectively, the “Releasees”), and by execution of this General Release you
agree to waive and release any such claims, except relating to any compensation,
severance pay and benefits described in the Employment Agreement.

You understand and agree that this General Release will extend to all claims,
demands, liabilities and causes of action of every kind, nature and description
whatsoever, whether known, unknown or suspected to exist, which you ever had or
may now have against the Releasees, including, without limitation, any claims,
demands, liabilities and causes of action arising from your employment with the
Releasees and the termination of that employment, including any claims for
severance or vacation pay, business expenses, and/or pursuant to any federal,
state, county, or local employment laws, regulations, executive orders, or other
requirements, including, but not limited to, Title VII of the 1964 Civil Rights
Act, the 1866 Civil Rights Act, the Age Discrimination in Employment Act as
amended by the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Workers Adjustment and
Retraining Notification Act and any other local, state or federal fair
employment laws, and any contract or tort claims.

It is further understood and agreed that you are waiving any right to initiate
an action in state or federal court by you or on your behalf alleging
discrimination on the basis of race, sex, religion, national origin, age,
disability, marital status, or any other protected status or involving any
contract or tort claims based on your termination from the Company. It is also
acknowledged that your termination is not in any way related to any work related
injury.

Based on executing this General Release, it is further understood and agreed
that you covenant not to sue to challenge the enforceability of this General
Release. It also is understood and agreed that the remedy at law for breach of
the Employment Agreement and/or General Release shall be inadequate, and the
Company shall be entitled to injunctive relief.

The ability to receive compensation and benefits under the terms of the
Employment Agreement will remain open for a forty-five (45) (45 days if part of
a layoff of two or more individuals) or twenty-one (21) (21 days if a single
termination) day period after your termination of employment with the Company to
give you an

 

16



--------------------------------------------------------------------------------

opportunity to consider the effect of this General Release. At your option, you
may elect to execute this General Release on an earlier date. Additionally, you
have seven (7) days after the date you execute this General Release to revoke
it. As a result, this General Release will not be effective until eight (8) days
after you execute it. We also want to advise you of your right to consult with
legal counsel prior to executing a copy of this General Release.

Finally, this is to expressly acknowledge:

 

  •  

You have received a list of the ages and job descriptions of the individuals who
are eligible to receive severance payments conditioned upon the signing of a
similar General Release. (This bullet point only applies if the termination is
part of a termination of layoff of a group. Otherwise the Company is not
required to give a list of such ages and job descriptions.)

 

  •  

You understand that you are not waiving any claims or rights that may arise
after the date you execute this General Release.

 

  •  

You understand and agree that the compensation and benefits described in the
Employment Agreement offer you consideration greater than that to which you
would otherwise be entitled.

I hereby state that I have carefully read this General Release and that I am
signing this General Release knowingly and voluntarily with the full intent of
releasing the Releasees from any and all claims, except as set forth herein.
Further, if signed prior to the completion of the forty-five (45) or twenty-one
(21) day review period, this is to acknowledge that I knowingly and voluntarily
signed this General Release on an earlier date.

 

 

   

 

Date     Name

 

17